Citation Nr: 1646076	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for status post right shoulder surgery scar. 

2. Entitlement to an initial rating in excess of 20 percent for degenerative joint disease (DJD) and impingement of the right shoulder.

3. Entitlement to an initial compensable rating for bilateral plantar fasciitis, with left foot heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1986 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, granted service connection for right shoulder DJD and assigned a 20 percent disability rating, status post right shoulder surgery scar and assigned a noncompensable disability rating, and bilateral plantar fasciitis with left heel spurs and assigned a noncompensable disability rating.  The claims have been transferred to St. Petersburgh, Florida.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The most recent VA examination to determine the status of the right shoulder scars was in May 2012.  While the age of the examination is not reason enough to require an updated examination, the VA examiner found that the two right shoulder scars were not painful or unstable, and did not result in loss of covering of the skin over the scars.  

Private treatment records in June 2013 reflect that the Veteran had painful, itchy scars to the right shoulder for the past one and half years.  Physical examination revealed four lesions on the right shoulder.  In July 2013, the Veteran reported that she continued to have occasional pain in her scars despite treatment.  In October 2013, the physician noted that the Veteran was receiving intralesional kenalog injections with improvement, and performed injections to six keloid scars on her right shoulder in October 2013, and injections to five keloid scars in November 2013.

In view of the conflicting evidence and suggestion of an increase in severity of the right shoulder scars since the May 2012 VA examination, a new examination should be accomplished.  

With regard to the claims for an increased initial rating for DJD and impingement of the right shoulder, and increased initial rating for bilateral plantar fasciitis with left heel spurs, the Veteran asserts that she is entitled to higher ratings.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran underwent a shoulder disability benefits questionnaire (DBQ) in May 2012.  During the examination, she reported gradual onset of increasing pain for her right shoulder, with an arthroscopy performed in August 2011.  On examination, the ranges of motion were recorded for flexion and abduction, and the examiner noted that there was pain on motion.  However, the May 2012 examiner did not indicate whether the range of motion testing conducted included active and passive motion, and whether there was evidence of pain with weight-bearing and nonweight-bearing.  Such information is needed to properly evaluate the Veteran's right shoulder disability.  See 38 C.F.R. § 4.59 (2015); see also Correia v. McDonald, No. 13-3238, 2016 WL 3591858, *8-9 (Vet. App. July 5, 2016).  

As such, the Board finds that a remand is necessary to properly assess the current severity of the Veteran's service-connected DJD and impingement of the right shoulder.  See Woehlaert, 21 Vet. App. at 464, citing Barr, 21 Vet. App. at 312; see also Bowling, 15 Vet. App. at 12.

Further, in May 2012, the Veteran also underwent a bilateral foot DBQ.  The VA examiner noted that the Veteran had other foot conditions, specifically plantar fasciitis.  However, the examiner did not indicate the severity of the bilateral foot condition, as required by the DBQ.  In addition, the examiner did not discuss the Veteran's left heel spurs and the severity of the disability.  As such, the Board finds that another VA examination is necessary to properly assess the severity of the Veteran's bilateral plantar fasciitis and left heel spurs.  Barr, 21 Vet. App. at 312.

On remand, obtain all outstanding VA treatment records dated since July 2014 and associate with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim dated since July 2014.  All records and responses received should be associated with the claims file.

2.  Following completion of the above-requested action, schedule the Veteran for a VA examination to evaluate the current severity of the right shoulder surgical scars.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should identify the number of surgical scars on the right shoulder and specify whether each scar is painful and/or unstable.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected DJD and impingement of the right shoulder.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should conduct range of motion testing for right shoulder flexion and abduction (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner shall also specify whether and to what extent there is any additional loss of right shoulder motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is any ankylosis of the right shoulder and, if so, the angle at which the shoulder is held.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be 

specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected bilateral plantar fasciitis and left heel spurs.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should specify whether the Veteran's bilateral plantar fasciitis is moderate, moderately severe, severe, or whether there is an actual loss of use of the foot.  

The examiner should further indicate whether, and to what extent, the Veteran experiences functional loss during flare-ups of pain and/or weakness (to include with use or upon activity) as a result of the service-connected bilateral plantar fasciitis with left heel spurs.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion on both flexion and extension.

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

5.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought are not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38C.F.R. § 3.655(b).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




Department of Veterans Affairs


